Citation Nr: 0701551	
Decision Date: 01/19/07    Archive Date: 01/25/07	

DOCKET NO.  05-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected VA pension benefits.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had recognized guerilla service from August 10, 
1943, to November 30, 1945.  He also had service with the 
Philippine Guerillas between December 1941 and February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the VARO 
in Manila, the Republic of the Philippines, which determined 
the appellant did not have the requisite military service to 
establish entitlement to VA nonservice-connected pension 
benefits.


FINDINGS OF FACT

1.  The appellant has not submitted acceptable evidence of 
qualifying military service.  

2.  The service department has certified that the appellant 
served with the Philippine Commonwealth Army and the 
Philippine Guerillas between 1941 and 1946.  


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected VA 
pension benefits.  38 U.S.C.A. §§ 101 (2), 107 (a), 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There was a significant change in the law prior to this 
appeal with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  VA has issued final regulations to reflect 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156 (a), 
3.159 and 3.326 (a) (2006).  These provisions redefine the 
obligations of VA with respect to its duty to assist and 
include an enhanced duty to notify a claimant as of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that VA's 
duties to the appellant under the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; Pelea v. Nicholson, 19 
Vet. App. 296 (2005).  In a February 2004 communication, the 
RO notified the appellant of the type of service needed for 
basic eligibility to nonservice-connected disability pension 
and informed him that service in the Commonwealth Army, 
including the recognized guerrillas, did not meet that 
requirement.  This, along with the discussion in the May 2004 
statement of the case, adequately informed the appellant of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

In the May 2004 statement of the case and the December 2005 
supplemental statement of the case, the RO notified the 
appellant that the service department had determined the 
nature of  his service constituted guerrilla service.  In a 
September 2005 communication, the RO explained that the law 
provided that service with the Philippine Commonwealth Army, 
including the recognized guerrillas, did not qualify as 
active service for certain VA benefits, including non 
service-connected disability pension benefits.  The veteran 
was asked to send the original or a certified copy of his 
Form 23, Affidavit for Philippine Army Personnel, or other 
separation papers for any periods of service.  Thus, he was 
informed of his responsibilities in the development of his 
claim, and of VA's responsibilities, which the RO fulfilled.  
He was notified and made aware of the evidence needed to 
substantiate his claim and the way through which he might 
obtain such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A review of the evidence of record shows that throughout the 
course of the appeal, he has been informed repeatedly that 
the only evidence that could substantiate his claim was 
documentation from the service department showing that he had 
the requisite service to qualify for nonservice-connected 
pension benefits.  This is commensurate with the provisions 
of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).

The Board notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefits sought because of lack of 
qualifying service, lack of veteran's status, or the lack of 
legal eligibility.  38 C.F.R. § 3.159 (d).  The RO took 
appropriate steps to attempt to verify the appellant's period 
of active service and no other development is warranted 
because VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, 
nonprejudicial error.  See Valiao v. Principi, 17 Vet. App. 
229 (2003).

Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the appellant.  As 
such, the Board concludes that any such error is harmless and 
it does not require reconsideration of this matter on the 
merits.  See Atd. Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  The enactment of the VCAA has no 
material effect on adjudication of the claim currently before 
the Board.  The law and not the evidence controls the outcome 
of this appeal (see Sabonis v. Brown, 6 Vet. App. 426 
(1994)).  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation.  See also Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002) (the veteran did not serve on active duty during a 
period of war and was not eligible for nonservice-connected 
pension benefits; because the law as mandated by statute, and 
not the evidence, is dispositive of the claim, the VCAA is 
not applicable).

Law and Regulations

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of war who has the requisite 
service and who is permanently and totally disabled.  
38 U.S.C.A. §§ 1502, 1521 (West 2002).  



In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the individual with 
respect to whom pension is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 101 (2), (24), 1521 (a) (j); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101 (2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6 (a) (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under § 14 of Pub. Law. No. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts and the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law 190, as it constituted the sole 
authority for such enlistments during that period.  38 C.F.R. 
§ 3.40 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U. S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person is a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40 (b) (c) and (d).  
Such service is deemed not to be active service for purposes 
of granting nonservice-connected pension benefits.  Cacalda 
v. Brown, 9 Vet. App. 261, 264 1996). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203 (a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows:  
(1) service of 4 months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line-of-
duty disability.  38 C.F.R. § 3.203 (b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements described above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203 (c).

Analysis

Essentially, under the provisions of 38 C.F.R. § 3.203, a 
claimant is not eligible for VA benefits based on Philippine 
service unless the United States service department documents 
or certifies the service.  Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997) (Interpreting 38 C.F.R. § 3.203 as requiring 
"official documentation issued by a United States service 
department for verification of the claimed service by" the 
U.S. service department).  The RO properly sought 
verification of the appellant's service from the service 
department, with the result showing the appellant had only 
recognized guerrilla service and service in the Regular 
Philippine Army prior to 1946.  

In view of the foregoing, the Board must therefore conclude 
that the appellant did not have the type of service, 
enumerated in the above-cited legal authority that would 
establish qualifying service for nonservice-connected pension 
benefits.  Accordingly, the appeal must be denied for lack of 
legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996); See 
also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  (The 
service department's verification is conclusive and binding 
on VA.  38 C.F.R. § 3.203).  The Board must therefore find 
that the appellant did not have the type of qualifying 
service enumerated in 38 C.F.R. § 3.40 that would confer upon 
him basic eligibility for VA pension benefits.  


ORDER

The appellant does not have legal entitlement to nonservice-
connected pension benefits, and the appeal is denied.


	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


